     Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 1 of 17 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERIC CARTER,                                   )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       Case No. 4:19-CV-02651
                                               )
ROBERT L. WILKIE                               )       JURY TRIAL DEMANDED
Secretary of Veterans Affairs,                 )
                                               )
        Defendant.                             )

                                             COMPLAINT

                                 PARTIES AND JURISDICTION

        1.      This is an action seeking equitable and monetary relief due to Defendant’s

discrimination against Plaintiff because of his disability and/or race and due to acts of reprisal

because of Plaintiff’s protected activity.

        2.      At all times relevant herein, Plaintiff, Eric Carter (hereinafter “Carter”) was a

federal employee of the United States Department of Veterans Affairs. He was employed as a

Housekeeping Aid Team Leader in the Environmental Management Service at the St. Louis VA

HCS Jefferson Barracks Division located in St. Louis County, Missouri.

        3.      Defendant Robert L. Wilkie is the Secretary of the Department of Veterans

Affairs, which operates the St. Louis VA HCS located in the Eastern Division of the Eastern

District of Missouri.

        4.      The Department of Veterans Affairs is and employer within the meaning of the

Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, and the Family Medical

Leave Act.

        5.      This action is brought pursuant to the Rehabilitation Act of 1973, as amended, 29
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 2 of 17 PageID #: 2



U.S.C. Sections 706, 791 et seq., the Civil Rights Act of 1964, as amended, 42 U.S.C.

Section 2000e et seq., and the Family Medical Leave Act, 29 U.S.C. Section 2615 et seq. This

Court has jurisdiction over this action pursuant to 28 U.S.C. Sections 1331 and/or 1343(a)(4).

       6.      All conditions precedent to the filing of this action have been met by Carter in

that his informal and formal EEO complaints were timely filed with the Agency. He timely filed

appeals with the Equal Employment Opportunity Commission, which will be dismissed by the

EEOC with the filing of this action as to the discrimination, retaliation, and hostile work

environment alleged prior to his termination. As to his termination/constructive discharge claim,

a Final Agency Decision was transmitted on August 30, 2019, and this action was filed within

thirty calendar days of receipt of the Final Agency Decision.

       7.      Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b) as the

judicial district where the acts giving rise to this claim occurred.

       8.      Plaintiff demands a trial by jury pursuant to Fed.R.Civ.P. 38(b).

                             FACTS COMMON TO ALL COUNTS

       9.      Carter is a disabled Vietnam veteran with agoraphobia, as well as diabetes,

neuropathy, and esophagitis. Carter is African American.

       10.     Carter began working for the VA as a housekeeper through the Compensated

Work Therapy program in August 2009.

       11.     On or about January 2010, Carter was hired by Defendant. Upon information and

belief, Carter was a Housekeeping Aid Team Leader at the time of his wrongful termination,

although he had not been permitted to work in this position some time after he requested the

accommodation of the 3rd shift for his disability of agoraphobia.

       12.     From the date of his hire until his wrongful termination, Carter worked the 3rd




                                                   2
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 3 of 17 PageID #: 3



shift (11:00 p.m. to 7:30 a.m.).

        13.     On or about July 24, 2016, Jeremy Leporin (hereinafter “Leporin”), Chief of the

Environmental Management Service, told Carter he would be moving Carter from the 3rd shift

to the 1st shift (7:00 a.m. to 3:30 p.m.).

        14.     Leporin is Caucasian.

        15.     Carter reminded Leporin that he suffered from agoraphobia and could not work

the 1st shift because of the crowds.

        16.     On or about July 26, 2016, Carter requested a reasonable accommodation of

continuing to work the 3rd shift because of his disability of agoraphobia, which was supported by

his treating psychiatrist.

        17.     Defendant did not engage in an interactive process with Carter to determine how

it could reasonably accommodate his disability when Carter requested this accommodation.

        18.     Instead of engaging in the required interactive process, Defendant retaliated

against Carter by replacing him as a Housekeeping Aid Team Leader at Jefferson Barracks after

he requested the reasonable accommodation of working the 3rd shift, which he had been working

since he was hired.

        19.     On or about October 28, 2016, Carter timely filed a formal EEO complaint based

upon Leporin’s effort to remove him from the 3rd shift in violation of his need for reasonable

accommodation.

        20.     On or about February 3, 2017, Leporin once again tried to move Carter from his

3rd shift assignment at Jefferson Barracks to the 2nd shift at John Cochran, effective February 20,

2017, knowing this would not accommodate Carter’s agoraphobia.

        21.     On or about February 17, 2017, Carter was working the 3rd shift at John Cochran




                                                 3
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 4 of 17 PageID #: 4



because he was supposed to be on light duty when he was confronted by a supervisor, Tommy

Lee (hereinafter “Lee”), who falsely accused Carter of not cleaning bathrooms Carter had

cleaned, among other

things.

          22.   Carter became ill as a result of Lee’s confrontation with him, resulting in his

blood pressure being elevated and a nosebleed. Carter asked to leave work, which

permission was given to him by Lee.

          23.   Carter was hospitalized from February 19 through February 27, 2017 after the

confrontation with Lee. He was charged AWOL because he missed work related to this

hospitalization.

          24.   On or about March 1, 2017, Defendant proposed to suspend Carter. This

suspension was never issued because Defendant decided to terminate Carter instead.

          25.   On or about March 6 or 7, 2017, Carter was directed by Leporin to report to the

2nd shift at John Cochran (3:30 p.m. to 12:00 a.m.), even though this assignment would not

accommodate his disability.

          26.   On or about March 9, 2017, Carter went to the JB Executive Office to inform

Medical Center Director Keith Repko (hereinafter “Repko”) that he was being sent home and put

on WP when he reported to work. Carter also told Repko that he could not pay his bills as a

result.

          27.   Repko and other members of the VA staff, who were notified that Carter was

being prevented from working the shift that accommodated his disability (Fabian Grabski

(Assistant Medical Center Director), Jeffrey Lockamy (Labor Relations Manager), and Toni

Simmons (Human Resources)), did nothing. They are all Caucasian.




                                                  4
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 5 of 17 PageID #: 5



        28.    During the month of March 2017, when Carter attempted to work the 3rd shift

consistent with the requirements of his disability, he was generally sent home.

        29.    During this same time period, on or about March 17, 2017, Leporin presented

Carter with a Change to Lower Grade form. It stated that Carter’s “voluntary request” to step

down as a Housekeeping Aid Team Leader to a Housekeeping Aid had been granted effective

March 19, 2017. This form advised Carter that his duty station and shift would remain at

Jefferson Barracks on the 3rd shift.

        30.    Carter had not requested his own demotion and refused to sign the March

17, 2017 form. As a result, he was not permitted to work consistent with the requirements of his

disability.

        31.    It was only on March 29, 2017, after Carter threatened to expose to the media that

Defendant was not allowing a disabled veteran to work consistent with the requirements of his

disability, that Carter was permitted to return to work on the 3rd shift.

        32.    On or about March 30, 2017 Fabian Grabski directed correspondence to Jeffrey

Lockamy, copied to Jill Vaughn (Human Resources Manager,) and Leporin, that Carter was not

allowed to work as a Team Leader. Inquiry was made as to whether his pay should be reduced as

a result or whether the VA should bother to do so in light of Carter’s planned termination.

        33.    Jill Vaughn is Caucasian.

        34.    On or about May 19, 2017, Carter was presented with a Proposed Removal by

Leporin and Brian Kush (hereinafter “Kush”), Assistant Chief, Environmental Management

Service.

        35.    Kush is also Caucasian.

        36.    Defendant, through Leporin and Kush, falsely accused Carter of several things to




                                                  5
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 6 of 17 PageID #: 6



justify his termination. By way of example, Carter was accused of being AWOL on February

17, 2017, even though VA documents showed that his supervisor had permitted him to leave

work. Carter was also falsely accused of being AWOL on March 7-10, 13-17, 21-24, and 28-29,

2017 for failing to report to duty from 11:00 p.m. – 7:30 a.m., which was the period of time that

Carter was reporting to work and Defendant would not permit him to work.

       37.     In correspondence dated August 20, 2017, Repko rejected Leporin and Kush’s

attempt to terminate Carter but instead imposed a 10-day suspension.

       38.     Repko provided no reasons for his decision, which was arbitrary and capricious

and designed to protect Caucasian supervisory employees of the VA who were discriminating

and retaliating against Carter. By way of example but no exhaustive of this arbitrary and

discriminatory conduct on the part of Repko to protect other Caucasian supervisors:

               a.      Based upon the false representation of Leporin and without any evidence

       to support this claim, Carter was found to have illegally parked his SUV in a handicap

       patient unloading area on March 20, 2017, even though the VA’s own records show that

       Carter was not working on the day in question.

               b.      On March 20, 2017, Carter was also falsely accused of working out of

       uniform, even though he was not working on the day in question.

               c.      Carter was found to have been “willfully idle” on February 17, 2017 for

       reviewing work-related emails, as he was required to do, and for failing to clean a

       bathroom, even though the evidence showed the bathroom had been cleaned.

       39.     That Carter was disciplined because of Defendant’s illegal discrimination and/or

retaliation against him is best evidenced by Repko finding grounds to discipline Carter for the

“failure to follow instructions,” which instructions were that he report to duty on the 2nd shift in




                                                  6
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 7 of 17 PageID #: 7



violation of his reasonable accommodation and disciplining Carter for being AWOL when he

reported to work and was sent home.

        40.    Even though Carter presented evidence that his Proposed Removal was part of a

history of discrimination and retaliation against him by Leporin and Kush, upon information and

belief no investigation was conducted into their conduct and no discipline was imposed to protect

them and cover-up this illegal discrimination and retaliation.

        41.    On or about August 2, 2017, Carter filed a second formal EEO Complaint related

to Defendant’s effort to terminate him.

        42.     In a memorandum dated October 24, 2017, Leporin once again told Carter that he

would be reassigned to the 2nd shift at John Cochran in violation of his reasonable

accommodation. This change in Carter’s hours took effect on December 4, 2017.

        43.    This shift change went into effect in violation of Carter’s reasonable

accommodation until KMOV reported on December 15, 2017 that Carter was reporting to work

consistent with his reasonable accommodation only to be sent home and not paid. After KMOV

contacted the St. Louis VA HCS, Carter was permitted to work the 3rd shift consistent with his

reasonable accommodation.

        44.    On December 15, 2017, a St. Louis VA HCS spokesperson represented that it

takes “these types of concerns very seriously” and that it was “actively working with [Carter] at

this point.”

        45.    Even though Defendant once again had actual knowledge that Carter’s

supervisors were not accommodating his disability, upon information and belief no investigation

was conducted and no disciplinary action was taken against these supervisors, who were

violating federal anti-discrimination laws.




                                                 7
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 8 of 17 PageID #: 8



       46.     On or about December 29, 2017, Defendant once again offered to reassign Carter

to a housekeeping aid position, offering this demotion as a reasonable accommodation for his

disability, even though Carter could work as a Team Leader on the 3rd shift.

       47.     On or about March 17, 2018 the VA contacted Carter (through counsel) asking if

Carter wanted to amend his reasonable accommodation request in light of his service connected

disability rating being increased. A second request was made on April 18, 2018.

       48.     In March/April 2018, Carter did not request any further accommodation of his

disability because his original reasonable accommodation request, to work the 3rd shift, had been

repeatedly used to harass him and discriminate against him in an effort to fire Carter or force him

to quit. More importantly, it appeared that Defendant was finally leaving Carter alone to do his

job, except that Kush required Carter to mop the tunnels by hand when there was a machine

available to do this work, telling Carter the machine needed a part. Carter was 61-62 years old

when made to mop the tunnels by hand by Kush.

       49.     At the time, Carter did not realize that Defendant’s Caucasian managers were

once again plotting to fire him.

       50.     On or about June 4, 2018, Carter was issued another Proposed Removal by

Leporin.

       51.     In the rush to terminate Carter, his Caucasian supervisors initially charged Carter

with failing to report to work on days he was not even scheduled to work.

       52.     As part of the effort to terminate Carter, his Caucasian supervisors did not permit

Carter to use FMLA leave he had available to him after Defendant arbitrarily denied him FMLA

during a recertification process.

       53.     The June 4, 2018 Proposed Removal was so obviously defective that it was




                                                 8
   Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 9 of 17 PageID #: 9



rescinded after Carter responded to it.

       54.     Upon information and belief, the employee(s) who prepared the defective

Proposed Removal as part of an ongoing effort to discriminate and retaliate against Carter were

never disciplined.

       55.     Similarly, the mangers responsible for construction of a medical clinic at

Jefferson Barracks that is 4 years behind schedule have not been held responsible for their

conduct, in contrast to Carter, who was fired because his Caucasian supervisors did not want to

accommodate his disability.

       56.     On or about July 2, 2018, Leporin reissued the Proposed Removal, even though

Carter presented evidence on June 8, 2018 that showed that his Proposed Removal was further

discrimination and retaliation against him.

       57.     In correspondence dated July 5, 2018 directed to Repko, Carter complained that

the reissued Proposed Removal was further evidence of discrimination and retaliation.

       58.     In correspondence dated July 25, 2018, Carter was notified by Repko that he

would be terminated effective August 3, 2018.

       59.     On August 2, 2018, Carter resigned from the VA before the effective date of his

termination, believing this would be the only way he would be eligible for a disability retirement.

       60.     Carter filed a timely informal and formal EEO complaint related to his

termination.

       61.     The Final Agency Decision related to Carter’s termination/constructive discharge

was transmitted on August 30, 2019.

                                       COUNT I
                              DISABILITY DISCRIMINATION

       For Count I of Plaintiff’s cause of action against Defendant, he states as follows:



                                                9
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 10 of 17 PageID #: 10




       62.      Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of his Complaint.

       63.      Carter is a disabled person within the meaning of the Act.

       64.      Carter was qualified to perform the essential functions of his job with the

reasonable accommodation of working the 3rd shift.

       65.      Carter suffered adverse employment actions under circumstances that give rise to

an inference of unlawful disability discrimination when Defendant:

                a.     Refused to honor Carter’s reasonable accommodation of working the 3rd

       shift;

                b.     Sent Carter home between March 7 and March 29, 2017 and charged him

       AWOL when he reported to work for the 3rd shift, the only shift that accommodated his

       disability;

                b.     Issued Carter a 10-day suspension; and

                c.     Terminated/constructively discharged Carter.

       66.      Carter could have continued to work for Defendant with the reasonable

accommodation of working the 3rd shift, if he had not been terminated.

       67.      A reasonable person in Carter’s situation would have found the working

conditions Carter endured as set forth above intolerable.

        68.     The acts of the Defendant set forth above were intended to force Carter to quit

and/or Carter’s resignation the day before his termination became effective was a reasonably

foreseeable consequence of Defendant’s ongoing discriminatory and retaliatory conduct.

       69.      As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer lost wages and other benefits of employment.



                                                  10
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 11 of 17 PageID #: 11



       70.     As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer emotional pain, inconvenience, mental anguish,

los of enjoyment of life, humiliation and stress.

       WHEREFORE, Plaintiff Eric Carter prays that this Court enter judgment in his favor and

against Defendant and thereafter make him whole by ordering Carter’s reinstatement in a

department outside of the Environmental Management Service that can accommodate his

disability with backpay and enjoining Defendant, through its managerial employees, from

discriminating against employees like Carter because of their disability, or alternatively, order

Defendant to make Carter whole by awarding him damages for his past and future lost wages and

benefits of employment, as well as for his emotional pain and suffering, inconvenience, mental

anguish, loss of enjoyment of life, humiliation and stress, award Carter his reasonable costs and

attorney’s fees, and such other and further relief as this Court believes to be equitable and just

under the totality of the circumstances.

                                      COUNT II
                             RETALIATORY DISCRIMINATION

       For Count II of Plaintiff’s cause of action against Defendant, he states as follows:

       71.     Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of his Complaint.

       72.     Carter engaged in protected activity when he requested accommodation for his

disability in July 2016 by asking to continue working the 3rd shift due to his agoraphobia, when

he made other informal and/or formal reasonable accommodation requests, and/or sought to

enforce his reasonable accommodation.

       73.     Carter also engaged in protected activity when he filed informal and formal

complaints of discrimination against Defendant. Formal complaints were filed in October 2016



                                                    11
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 12 of 17 PageID #: 12



and August 2017.

       74.     Adverse employment actions were taken against Carter when Defendant:

               a.        Refused to reasonably accommodate Carter’s disability;

               b.        Sent Carter home between March 7 and March 29, 2017 and charged

       him AWOL when he reported to work for the 3rd shift, the only shift that accommodated

       his disability;

               c.        Issued Carter the 10-day suspension on August 20, 2017; and

               d.        Terminated Carter on July 25, 2018, effective August 3, 2018, resulting in

       Carter’s resignation on August 2, 2018.

       75.     There is a causal connection between Carter’s protected activity and the adverse

employment actions he suffered.

       76.     Carter could have continued to work for Defendant with the reasonable

accommodation of working the 3rd shift, if he had not been terminated.

       77.     A reasonable person in Carter’s situation would have found the working

conditions Carter endured as set forth above intolerable.

        78.    The acts of the Defendant set forth above were intended to force Carter to quit

and/or Carter’s resignation the day before his termination became effective was a reasonably

foreseeable consequence of Defendant’s discriminatory conduct.

       79.     As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer lost wages and other benefits of employment.

       80.     As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer emotional pain, inconvenience, mental anguish,

loss of enjoyment of life, humiliation and stress.




                                                  12
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 13 of 17 PageID #: 13



       WHEREFORE, Plaintiff Eric Carter prays that this Court enter judgment in his favor and

against Defendant and thereafter make him whole by ordering Carter’s reinstatement in a

department outside of the Environmental Management Service that can accommodate his

disability with backpay and enjoining Defendant, through its managerial employees, from

retaliating against employees like Carter because of their protected activity, or alternatively,

order Defendant to make Carter whole by awarding him damages for his past and future lost

wages and benefits of employment, as well as for his emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, humiliation and stress, award Carter

his reasonable costs and attorney’s fees, and such other and further relief as this Court believes to

be equitable and just under the totality of the circumstances.

                                       COUNT III
                              HOSTILE WORK ENVIRONMENT

       For Count III of Plaintiff’s cause of action against Defendant, he states as follows:

       81.      Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of his Complaint.

       82.      Carter is a member of a protected group because of his disability and/or race.

       83.      Carter was subjected to an unwelcome hostile work environment as set forth in

detail above.

       84.      There was a causal nexus between the hostile work environment Carter suffered

and his disability and/or race.

       85.      The harassment Carter suffered affected a term, condition, or privilege of

employment.

       86.      Carter was subjected to a hostile work environment by supervisory employees.

       87.      Carter could have continued to work for Defendant with the reasonable



                                                  13
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 14 of 17 PageID #: 14



accommodation of working the 3rd shift, if he had not been terminated as part of the ongoing

hostile work environment.

       88.     A reasonable person in Carter’s situation would have found the working

conditions Carter endured as set forth above intolerable.

        89.    The acts of the Defendant set forth above were intended to force Carter to quit

and/or Carter’s resignation the day before his termination became effective was a reasonably

foreseeable consequence of Defendant’s hostile work environment.

       90.     As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer lost wages and other benefits of employment.

       91.     As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer emotional pain, inconvenience, mental anguish,

loss of enjoyment of life, humiliation and stress.

       WHEREFORE, Plaintiff Eric Carter prays that this Court enter judgment in his favor and

against Defendant and thereafter make him whole by ordering Carter’s reinstatement to a

department outside of the Environmental Management Service that can accommodate his

disability with backpay and enjoining Defendant, through its managerial employees, from

creating a disability and/or race hostile work environment, or alternatively, order Defendant to

make Carter whole by awarding him damages for his past and future lost wages and benefits of

employment, as well as for his emotional pain and suffering, inconvenience, mental anguish, loss

of enjoyment of life, humiliation and stress, award Carter his reasonable costs and attorney’s

fees, and such other and further relief as this Court believes to be equitable and just under the

totality of the circumstances.

                                         COUNT IV
                                   RACE DISCRIMINATION



                                                 14
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 15 of 17 PageID #: 15




       For Count IV of Plaintiff’s cause of action against Defendant, he states as follows:

       92.     Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of his Complaint.

       93.     Carter is a member of a protected class, African American.

       94.     Carter was qualified for his position and performing his job duties adequately.

       95.     Carter suffered an adverse employment action when he was terminated or

constructively discharged by Defendant.

       96.     The circumstances of Carter’s discharge described above allow for the inference

that unlawful race discrimination was involved in Carter’s discharge.

       97.     Carter could have continued to work for Defendant with the reasonable

accommodation of working the 3rd shift, if he had not been terminated.

       98.     A reasonable person in Carter’s situation would have found the working

conditions he endured as set forth above intolerable.

        99.    The acts of the Defendant set forth above were intended to force Carter to quit

and/or Carter’s resignation the day before his termination became effective was a reasonably

foreseeable consequence of Defendant’s discriminatory conduct.

       100.    As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer lost wages and other benefits of employment.

       101.    As a direct and proximate result of the acts of the Defendant as set forth herein,

Carter has suffered and will continue to suffer emotional pain, inconvenience, mental anguish,

loss of enjoyment of life, humiliation and stress.

       WHEREFORE, Plaintiff Eric Carter prays that this Court enter judgment in his favor and

against Defendant and thereafter make him whole by ordering Carter’s reinstatement to a



                                                 15
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 16 of 17 PageID #: 16



department outside of the Environmental Management Service that can accommodate his

disability with backpay and enjoining Defendant, through its managerial employees, from

discriminating against employees like Carter because of their race, or alternatively, order

Defendant to make Carter whole by awarding him damages for his past and future lost wages and

benefits of employment, as well as for his emotional pain and suffering, inconvenience, mental

anguish, loss of enjoyment of life, humiliation and stress, award Carter his reasonable costs and

attorney’s fees, and such other and further relief as this Court believes to be equitable and just

under the totality of the circumstances.

                                        COUNT V
                                 FMLA ENTITLEMENT CLAIM

        For Count V of Plaintiff’s cause of action against Defendant, he states as follows:

        102.    Plaintiff incorporates by reference as if fully set forth herein all preceding

paragraphs of his Complaint.

        103.    Carter was an eligible employee under the Family Medical Leave Act, as

evidenced by Defendant previously granting him such leave.

        104.    Carter was entitled to FMLA leave as evidenced by the VA approving him for

FMLA leave through March 6, 2018. When Defendant notified Carter that he needed to renew

his FMLA certification, he did so timely, continuing his eligibility for FMLA leave.

        105.    Carter gave Defendant notice of his intent to take FMLA leave when he requested

it and renewed his certification for it.

        106.    Defendant denied Carter FMLA benefits to which he was entitled to justify his

termination, an action that was not taken in good faith.

        107.    As a direct and proximate result of the denial of FMLA benefits to which Plaintiff

was entitled he was terminated, resulting in the loss of wages and benefits.



                                                  16
 Case: 4:19-cv-02651-JCH Doc. #: 1 Filed: 09/27/19 Page: 17 of 17 PageID #: 17



       WHEREFORE, Plaintiff Eric Carter prays that this Court enter judgment in his favor and

against Defendant and thereafter make him whole by ordering Carter’s reinstatement to a

department outside of the Environmental Management Service that can accommodate his

disability with backpay, or alternatively, order Defendant to pay Plaintiff damages equal to the

wages and benefits lost to him as a result of Defendant’s violation of the Family Medical Leave

Act, the interest on this wage and benefit loss at the prevailing rate, liquidated damages equal to

the wage/benefit loss and interest, award Carter his reasonable costs and attorney’s fees, and

such other and further relief as this Court believes to be equitable and just under the totality of

the circumstances.

                                               Respectfully submitted,

                                               PLEBAN & PETRUSKA LAW, LLC



                                       By:             /s/ Lynette M. Petruska
                                               Lynette M. Petruska, Bar No. 41212
                                               lpetruska@plebanlaw.com
                                               J.C. Pleban, Bar No. 63166
                                               jc@plebanlaw.com
                                               2010 South Big Bend Blvd.
                                               St. Louis, MO 63117
                                               (314) 645-6666 - Telephone
                                               (314) 645-7376 - Facsimile

                                               Attorneys for Plaintiff




                                                  17
